UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Dated: March 29, 2011 Commission File Number: 000-52768 EDGE RESOURCES, INC. Suite 1400, Elveden House 717-7th Avenue SW Calgary, Alberta T2P 0Z3 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation ST Rule 101(b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation ST Rule 101(b)(7): Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): The following documents attached as exhibits hereto are incorporated by reference herein: Exhibit List Financial Statements for the Three and Nine Month Periods Ended December 31, 2010 Management’s Discussion and Analysis Press release dated March 7, 2011 Press release dated March 8, 2011 Press release dated March 15, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 29, 2011 EDGE RESOURCES, INC. By: /s/Ian Thomson Ian Thomson CFO
